DETAILED ACTION
This is the First Office Action on the Merits based on the 17/3583,050 application filed on 06/21/2021 and which claims as originally filed have been considered in the
ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 5 recites the limitation “one or more of the first connector and the second connector includes one or more of a clip, a hook, a protrusion, and a void” in lines 1-2. As shown in FIG.3, each of the first and second connectors includes a buckle. As shown in FIG. 4, each of the first and second connectors includes a hook. There is no support in the drawing for one connector (either a first connector or a second connector) to include a clip, a hook, a protrusion, and a void.
Therefore, the limitation above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 12-14 are objected to because of the following informalities: 
Claim 1, lines 2, 10, 20-21, 21 “the dip apparatus” should be corrected to ---the collapsible and portable dip apparatus---.
 Claim 12, lines 1, 9, 18, “the dip apparatus” should be corrected to ---the collapsible and portable dip apparatus---.
Claim 13, line 13, “the dip apparatus” should be corrected to ---the collapsible and portable dip apparatus---.
Claim 14, line 15, “each of the first gripping bar the second gripping bar” should be corrected to --- each of the first gripping bar and the second gripping bar---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "substantially" in line 10. The specification does not define “substantially”, therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggests to remove this limitation.
Claim 5 recites the limitation “one or more of the first connector and the second connector includes one or more of a clip, a hook, a protrusion, and a void” in lines 1-2. It is unclear whether each of the first connector and the second connector include either a clip or a protrusion or a void or the first connector include a clip, a protrusion and a void or separate components or the second connector include a clip, a protrusion and a void or separate components.
Claim 10 recites the limitation “the handle includes a gripping region disposed along each of the first gripping bar and the second gripping bar” in lines 1-2. It is unclear whether this limitation is referring to one handle or both handles or separate components. 
Claim 11 recites the limitation “the gripping region includes one or more of a foam material and a rubber material” in lines 1-2. It is unclear whether this limitation is referring to one gripping region or both gripping regions or separate components. 
Claim 12 recites the limitation "substantially" in line 8. The specification does not define “substantially”, therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggests to remove this limitation.
Claim 15 recites the limitation "substantially" in line 4. The specification does not define “substantially”, therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggests to remove this limitation.
Claim 17 recites the limitation "substantially" in line 3. The specification does not define “substantially”, therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggests to remove this limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the first embodiment (FIGS. 1, 4, 7) of Burrell (US 2003/0004042 A1) in view of Brady (US 2016/0287968 A1)
Regarding claim 12: Burrell disclose a collapsible and portable dip apparatus (foldable exercise apparatus, emphasis added, Para [0007] “a foldable exercise apparatus which may be pivotally collapsed is provided… The apparatus is most preferably capable of being oriented either horizontally or vertically, thereby permitting the user to perform numerous exercises, including dips, push-ups and leg or knee raises, and variations thereof.”), the dip apparatus comprising: 
a first side structure (the first side structure includes the annotated first gripping bar and the annotated first support bar, see FIG.1) comprising: 
a first gripping bar (first side frame 17, see annotated in FIG.1) supported by a first leg (first vertical support leg 19 and first footpad 24, see annotated in FIG.1) and a second leg (second vertical support leg 19 and second footpad 24, see annotated in FIG.1); and 
a first support bar (first horizontal brace support 16, see annotated in FIG.1) connecting the first leg (see annotated in FIG.1) and the second leg (see annotated in FIG.1), the first support bar (first horizontal brace support 16, see annotated in FIG.1) disposed below the first gripping bar side frame 17, see annotated in FIG.1) along the z-axis (vertical axis, see annotated in FIG.1); 
a second side structure (the second side structure includes the annotated second gripping bar and the annotated second support bar, see FIG.1) disposed opposite the first side structure (see FIG.1) and aligned substantially parallel to the first side structure (see FIG.1) when the dip apparatus is positioned for a dip exercise (see FIG.4), the second side structure comprising: 
a second gripping bar (second side frame 17, see annotated in FIG.1) disposed opposite the first gripping bar (see FIG.1), the second gripping bar (second side frame 17, see annotated in FIG.1) supported by a third leg (third vertical support leg 19 and third footpad 24, see annotated in FIG.1) and a fourth leg (fourth vertical support leg 19 and fourth footpad 24, see annotated in FIG.1); and 
a second support bar (second horizontal brace support 16, see annotated in FIG.1) connecting the third leg (see annotated in FIG.1) and the fourth leg (see annotated in FIG.1), the second support bar (second horizontal brace support 16, see annotated in FIG.1) disposed below the second gripping bar (second side frame 17, see annotated in FIG.1) along the z-axis (see FIG.1); and 
a central support structure (see annotated in FIG.1) connecting the first side structure to the second side structure (the annotated central support structure connects attaches to the first leg of the first side structure and the third leg of the second side structure), wherein each of the first side structure and the second side structure are pivotable towards the central support structure (see FIG.7, the legs 19 and the gripping bars 17 are folded toward the annotated central support structure) thereby reducing a footprint of the dip apparatus when the dip apparatus is positioned for storage (see FIG.7; emphasis added, Para [0006] “The side frames are advantageously pivotable from an extended or unfolded position, to a collapsed or folded position in which the side frames are folded against and roughly parallel to the cross brace. In this manner, the apparatus can be easily folded for ease of transport and storage during periods of non-use.”).

    PNG
    media_image1.png
    841
    811
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    791
    519
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    800
    497
    media_image3.png
    Greyscale

The first embodiment of Burrell (FIGS. 1, 4, 7) fails to disclose: 
wherein the first leg and the second leg are adjustable along a z-axis to relocate the first gripping bar along the z-axis; and wherein the third leg and the fourth leg are adjustable along the z-axis to relocate the second gripping bar along the z-axis (claim 1).
wherein the first support bar and the second support bar are each adjustable along the z-axis. (claim 8)
Brady teach an analogous device with the device of Burrell because the device of Brady have a similar structure (the frame of Brady have four support legs, a first handgrip connects the first and second legs, a first crossbar connects the first and second legs, the first handgrip positions above the first crossbar, a second crossbar connects the third and fourth legs, a second handgrip connects the third and fourth legs, the second handgrip positions above the second crossbar, see FIG.1) with the exercise device of Burrell. Brady further teach: 
wherein the first leg (Brady, see annotated in FIG.1) and the second leg (Brady, see annotated in FIG.1) are adjustable along a z-axis (Brady, the vertical axis, see annotated in FIG.1; the legs are telescoping and are vertical adjustable) to relocate the first gripping bar along the z-axis (Brady, the first gripping bar can be adjusted in vertical axis as the legs are adjusted in vertical axis; emphasis added, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”); and wherein the third leg (Brady, see annotated in FIG.1) and the fourth leg (Brady, see annotated in FIG.1) are adjustable along the z-axis (Brady, the vertical axis, see annotated in FIG.1; the legs are telescoping and are vertical adjustable) to relocate the second gripping bar along the z-axis (Brady, the second gripping bar can be adjusted in vertical axis as the legs are adjusted in vertical axis; emphasis added, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”) (claim 1).
wherein the first support bar (Brady, see annotated in FIG.1) and the second support bar (Brady, see annotated in FIG.1) are each adjustable along the z-axis (Brady, the vertical axis, see FIG.1) (claim 8).

    PNG
    media_image4.png
    721
    750
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs of the Burrell to be vertical adjustable, as taught in Brady, for the purpose of accommodate the different height requirements of the users. (Brady, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”).

Claims 1-2, 4-5, 8-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over the first embodiment (FIGS. 1, 4, 7) of Burrell (US 2003/0004042 A1) in view of Brady (US 2016/0287968 A1), and further in view of the second embodiment (FIGS. 27, 29, 70) of Burrell (US 2003/0004042 A1).
Regarding claim 1: The first embodiment (FIGS. 1, 4, 7) of Burrell disclose an exercise system (the exercise system comprises the dip apparatus, see FIG. 1), comprising: 
a collapsible and portable dip apparatus (foldable exercise apparatus, emphasis added, Para [0007] “a foldable exercise apparatus which may be pivotally collapsed is provided… The apparatus is most preferably capable of being oriented either horizontally or vertically, thereby permitting the user to perform numerous exercises, including dips, push-ups and leg or knee raises, and variations thereof.”), the dip apparatus comprising: 
a first side structure (the first side structure includes the annotated first gripping bar and the annotated first support bar, see FIG.1) comprising: 
a first gripping bar (first side frame 17, see annotated in FIG.1) supported by a first leg (first vertical support leg 19 and first footpad 24, see annotated in FIG.1) and a second leg (second vertical support leg 19 and second footpad 24, see annotated in FIG.1), 
a first support bar (first horizontal brace support 16, see annotated in FIG.1) connecting the first leg (see annotated in FIG.1) and the second leg (see annotated in FIG.1), the first support bar (first horizontal brace support 16, see annotated in FIG.1) disposed below the first gripping bar side frame 17, see annotated in FIG.1) along the z-axis (vertical axis, see annotated in FIG.1); 
a second side structure (the second side structure includes the annotated second gripping bar and the annotated second support bar, see FIG.1) disposed opposite the first side structure (see FIG.1) and aligned substantially parallel to the first side structure (see FIG.1) when the dip apparatus is positioned for a dip exercise (see FIG.4), the second side structure comprising: 
a second gripping bar (second side frame 17, see annotated in FIG.1) disposed opposite the first gripping bar (see FIG.1), the second gripping bar (second side frame 17, see annotated in FIG.1) supported by a third leg (third vertical support leg 19 and third footpad 24, see annotated in FIG.1) and a fourth leg (fourth vertical support leg 19 and fourth footpad 24, see annotated in FIG.1); and 
a second support bar (second horizontal brace support 16, see annotated in FIG.1) connecting the third leg (see annotated in FIG.1) and the fourth leg (see annotated in FIG.1), the second support bar (second horizontal brace support 16, see annotated in FIG.1) disposed below the second gripping bar (second side frame 17, see annotated in FIG.1) along the z-axis (see FIG.1); and 
a central support structure (see annotated in FIG.1) connecting the first side structure to the second side structure (the annotated central support structure connects attaches to the first leg of the first side structure and the third leg of the second side structure), wherein each of the first side structure and the second side structure are pivotable towards the central support structure (see FIG.7, the legs 19 and the gripping bars 17 are folded toward the annotated central support structure) thereby reducing a footprint of the dip apparatus when the dip apparatus is positioned for storage (see FIG.7; emphasis added, Para [0006] “The side frames are advantageously pivotable from an extended or unfolded position, to a collapsed or folded position in which the side frames are folded against and roughly parallel to the cross brace. In this manner, the apparatus can be easily folded for ease of transport and storage during periods of non-use.”); and 


    PNG
    media_image1.png
    841
    811
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    791
    519
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    800
    497
    media_image3.png
    Greyscale

The first embodiment (FIGS. 1, 4, 7) of Burrell fails to disclose wherein the first leg and the second leg are adjustable along a z-axis to relocate the first gripping bar along the z-axis; and wherein the third leg and the fourth leg are adjustable along the z-axis to relocate the second gripping bar along the z-axis (claim 1).
wherein the first support bar and the second support bar are each adjustable along the z-axis. (claim 8)
Brady teach an analogous device with the device of Burrell because the device of Brady have a similar structure (the frame of Brady have four support legs, a first handgrip connects the first and second legs, a first crossbar connects the first and second legs, the first handgrip positions above the first crossbar, a second crossbar connects the third and fourth legs, a second handgrip connects the third and fourth legs, the second handgrip positions above the second crossbar, see FIG.1) with the exercise device of Burrell. Brady further teach: 
wherein the first leg (Brady, see annotated in FIG.1) and the second leg (Brady, see annotated in FIG.1) are adjustable along a z-axis (Brady, the vertical axis, see annotated in FIG.1; the legs are telescoping and are vertical adjustable) to relocate the first gripping bar along the z-axis (Brady, the first gripping bar can be adjusted in vertical axis as the legs are adjusted in vertical axis; emphasis added, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”); and wherein the third leg (Brady, see annotated in FIG.1) and the fourth leg (Brady, see annotated in FIG.1) are adjustable along the z-axis (Brady, the vertical axis, see annotated in FIG.1; the legs are telescoping and are vertical adjustable) to relocate the second gripping bar along the z-axis (Brady, the second gripping bar can be adjusted in vertical axis as the legs are adjusted in vertical axis; emphasis added, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”) (claim 1).
wherein the first support bar (Brady, see annotated in FIG.1) and the second support bar (Brady, see annotated in FIG.1) are each adjustable along the z-axis (Brady, the vertical axis, see FIG.1) (claim 8).

    PNG
    media_image4.png
    721
    750
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs of the Burrell to be vertical adjustable, as taught in Brady, for the purpose of accommodate the different height requirements of the users. (Brady, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”).

The first embodiment (FIGS. 1, 4, 7) of Burrell in view of Brady teach the invention as substantially claimed, see above, but fail to teach: 
one or more resistance bands, wherein a resistance band of the one or more resistance bands is structurally configured to engage with the first support bar and the second support bar. (claim 1)
wherein the resistance band includes a first end and a second end, wherein each of the first end and the second end is structurally configured to engage with the first support bar and the second support bar. (claim 2)
wherein the resistance band includes a hook disposed on each of the first end and the second end. (claim 4)
wherein one or more of the first connector and the second connector includes one or more of a clip, a hook, a protrusion, and a void. (claim 5)
The second embodiment (FIGS. 27, 29, 70) of Burrell teach:
 one or more resistance bands (bungee cord 270 has resistance because it is used to add resistance to the device, emphasis added, Para [0103] “The bungee 270 can also be used for added resistance during when performing such exercises as push ups with the user's hands on the handgrips 118 on the front vertical supports, as shown in FIG. 70, and dips with the user's hands on the handgrips 118 on the front vertical supports, as shown in FIG. 71”), wherein a resistance band (bungee cord 270, emphasis added, Para [0094] “the bungee 270 is secured to the horizontal braces 116”) of the one or more resistance bands is structurally configured to engage with the first support bar (left horizontal brace 116, see annotated in FIG.27) and the second support bar (right horizontal brace 116, see annotated in FIG.27) (claim 1);
wherein the resistance band (bungee cord 270, emphasis added, (Para [0094] “the bungee 270 is secured to the horizontal braces 116”) includes a first end (an end of the opposite ends of the bungee cord 270) and a second end (the other end of the opposite end of the bungee cord 270), wherein each of the first end and the second end is structurally configured to engage with the first support bar and the second support bar (Para [0094] “the bungee 270 is secured to the horizontal braces 116”) (claim 2).
wherein the resistance band includes a first end including a first connector and a second end including a second connector (Burrell, Para [0095] “the bungee 270 can include a fastener or clip 270b”), wherein the first connector and the second connector are attachable to one another. (As disclosed in Applicant’s specification, the first and second connectors are attachable to one another because the first and second connectors may include clips or hooks,  Para [0008] “the first connector and the second connector are attachable to one another. One or more of the first connector and the second connector may include a clip. One or more of the first connector and the second connector may include a hook.”; Burrell, because the first and second ends of the bungee 270 have clips, they are attachable to one another; Para [0095] “the bungee 270 can include a fastener or clip 270b”) (claim 4).
wherein one or more of the first connector and the second connector includes one or more of a clip, a hook, a protrusion, and a void (Burrell, Para [0095] “the bungee 270 can include a fastener or clip 270b”) (claim 5).

    PNG
    media_image5.png
    662
    804
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    727
    880
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the first embodiment of Burrell to have a resistance band connected to the first and second support bars, as taught in the second embodiment of Burrell, for the purpose of adding additional resistance to the user while performing exercises. (Para [0103] “The bungee 270 can also be used for added resistance during when performing such exercises as push ups with the user's hands on the handgrips 118 on the front vertical supports, as shown in FIG. 70, and dips with the user's hands on the handgrips 118 on the front vertical supports, as shown in FIG. 71”)

Regarding claim 2: The first embodiment (FIGS. 1, 4, 7) of Burrell in view of Brady, and further in view of the second embodiment (FIGS. 27, 29, 71) of Burrell further teach wherein the resistance band (Burrell, bungee cord 270, emphasis added, (Burrell, Para [0094] “the bungee 270 is secured to the horizontal braces 116”) includes a first end (an end of the opposite ends of the bungee cord 270) and a second end (Burrell, the other end of the opposite end of the bungee cord 270), wherein each of the first end and the second end is structurally configured to engage with the first support bar and the second support bar (Burrell, Para [0094] “the bungee 270 is secured to the horizontal braces 116”).

Regarding claim 4: The first embodiment (FIGS. 1, 4, 7) of Burrell in view of Brady, and further in view of the second embodiment (FIGS. 27, 29, 71) of Burrell further teach wherein the resistance band includes a first end including a first connector and a second end including a second connector (Burrell, Para [0095] “the bungee 270 can include a fastener or clip 270b”), wherein the first connector and the second connector are attachable to one another. (As disclosed in Applicant’s specification, the first and second connectors are attachable to one another because the first and second connectors may include clips or hooks,  Para [0008] “the first connector and the second connector are attachable to one another. One or more of the first connector and the second connector may include a clip. One or more of the first connector and the second connector may include a hook.”; Burrell, because the first and second ends of the bungee 270 have clips, they are attachable to one another; Para [0095] “the bungee 270 can include a fastener or clip 270b”)

Regarding claim 5: The first embodiment (FIGS. 1, 4, 7) of Burrell in view of Brady, and further in view of the second embodiment (FIGS. 27, 29, 71) of Burrell further teach wherein one or more of the first connector and the second connector includes one or more of a clip, a hook, a protrusion, and a void (Burrell, Para [0095] “the bungee 270 can include a fastener or clip 270b”).

Regarding claim 8: The first embodiment (FIGS. 1, 4, 7) of Burrell in view of Brady and further in view of the second embodiment (FIGS. 27, 29, 71) of Burrell further teach wherein the first support bar (Brady, see annotated in FIG.1) and the second support bar (Brady, see annotated in FIG.1) are each adjustable along the z-axis (see rejection of claim 1 above; Burrell has been modified by Brady to be telescopically adjustable).

Regarding claim 9: Burrell as modified further disclose wherein each of the first gripping bar (Burrell, first side frame 17, see annotated in FIG.1) and the second gripping bar (Burrell, second side frame 17, see annotated in FIG.1) include a handle (Burrell, handgrip 18, see FIG.1).
	
Regarding claim 10: Burrell as modified further disclose wherein the handle (Burrell, handgrip 18, see FIG.1) includes a gripping region (Burrell, the gripping top surface of the handgrip 18) disposed along each of the first gripping bar (Burrell, first side frame 17, see annotated in FIG.1) and the second gripping bar (Burrell, second side frame 17, see annotated in FIG.1).

Regarding claim 11: Burrell as modified disclose wherein the gripping region (Burrell, the gripping top surface of the handgrip 18) includes one or more of a foam material and a rubber material (the Examiner notes that this limitation requires the gripping region to be either a foam material or a rubber material; Burrell, Para [0010] “the handgrips are made from foam rubber or other suitable material which provides cushioning and a non-slip surface.”).


Regarding claim 13: The first embodiment (FIGS. 1, 4, 7) of Burrell in view of Brady teach the invention as substantially claimed, see above, but fail to teach:
wherein each of the first support bar and the second support bar are structurally configured for engagement with one or more resistance bands.
The second embodiment (FIGS. 27, 29, 70) of Burrell disclose wherein each of the first support bar (left horizontal brace 116, see annotated in FIG.27) and the second support bar (right horizontal brace 116, see annotated in FIG.27) are structurally configured for engagement with one or more resistance bands ( bungee cord 270 has resistance because it is used to add resistance to the device, emphasis added, Para [0103] “The bungee 270 can also be used for added resistance during when performing such exercises as push ups with the user's hands on the handgrips 118 on the front vertical supports, as shown in FIG. 70, and dips with the user's hands on the handgrips 118 on the front vertical supports, as shown in FIG. 71”; Para [0094] “the bungee 270 is secured to the horizontal braces 116”).

    PNG
    media_image5.png
    662
    804
    media_image5.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the first embodiment of Burrell to have a resistance band connected to the first and second support bars, as taught in the second embodiment of Burrell, for the purpose of adding additional resistance to the user while performing exercises. (Para [0103] “The bungee 270 can also be used for added resistance during when performing such exercises as push ups with the user's hands on the handgrips 118 on the front vertical supports, as shown in FIG. 70, and dips with the user's hands on the handgrips 118 on the front vertical supports, as shown in FIG. 71”)

Claims 1-4, 6-8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pichnarcik (US 9265686 B1) in view of Brady (US 2016/0287968 A1), and further in view of Burrell (US 2003/0004042 A1).
Regarding claim 1: Pichnarcik disclose an exercise system, comprising: 
an apparatus, the apparatus comprising: 
a first side structure (the first side structure include the first gripping bar, the first support bar, the first leg, the second leg, see FIG.3) comprising: 
a first gripping bar (handle 309, see annotated in FIG. 3) supported by a first leg (see annotated in FIG. 3) and a second leg (see annotated in FIG. 3); and 
a first support bar (upper brace 311, see annotated in FIG. 3) connecting the first leg (see annotated in FIG. 3) and the second leg (see annotated in FIG. 3), the first support bar (left upper brace 311, see annotated in FIG. 3) disposed below the first gripping bar (left handle 309, see annotated in FIG. 3) along the z-axis (the vertical axis, see annotated in FIG. 3); 
a second side structure (the second side structure includes the second gripping bar, the second support bar, the third leg, the fourth leg, see FIG.3) disposed opposite the first side structure (see FIG.3) and aligned substantially parallel to the first side structure (see FIG.3), the second side structure comprising: 
a second gripping bar (handle 310, see annotated in FIG. 3) disposed opposite the first gripping bar (handle 309, see annotated in FIG. 3), the second gripping bar (handle 310, see annotated in FIG. 3) supported by a third leg (see annotated in FIG. 3) and a fourth leg (see annotated in FIG. 3); and 
a second support bar (upper brace 312, see annotated in FIG. 3) connecting the third leg (see annotated in FIG. 3) and the fourth leg (see annotated in FIG. 3), the second support bar (upper brace 312, see annotated in FIG. 3) disposed below the second gripping bar (handle 310, see annotated in FIG. 3) along the z-axis (the vertical axis, see annotated in FIG. 3); and 
a central support structure (front upper bar 301, see annotated in FIG. 3) connecting the first side structure (front upper bar 301 connects to the first leg of the first side structure, see FIG.3) to the second side structure (front upper bar 301 connects to the third leg of the second side structure, see FIG.3); and 
one or more resistance bands (bands 331-334, see annotated in FIG. 3), wherein a resistance band (band 331, see FIG.3) of the one or more resistance bands is structurally configured to engage with the first support bar and the second support bar (band 331 connect to the upper braces 311 indirectly via the left panel 321 and band 331 connect to the upper braces 312 indirectly via the right panel 322, hammock 345 and band 333, see annotated in FIG. 3).

    PNG
    media_image7.png
    847
    982
    media_image7.png
    Greyscale


Pichnarcik fails to disclose wherein the first leg and the second leg are adjustable along a z-axis to relocate the first gripping bar along the z-axis; and wherein the third leg and the fourth leg are adjustable along the z-axis to relocate the second gripping bar along the z-axis (claim 1).
wherein the first support bar and the second support bar are each adjustable along the z-axis. (claim 8)

Brady teach an analogous device with the device of Burrell because the device of Brady have a similar structure (the frame of Brady have four support legs, a first handgrip connects the first and second legs, a first crossbar connects the first and second legs, the first handgrip positions above the first crossbar, a second crossbar connects the third and fourth legs, a second handgrip connects the third and fourth legs, the second handgrip positions above the second crossbar, see FIG.1) with the exercise device of Burrell. Brady further teach: 
wherein the first leg (Brady, see annotated in FIG.1) and the second leg (Brady, see annotated in FIG.1) are adjustable along a z-axis (Brady, the vertical axis, see annotated in FIG.1; the legs are telescoping and are vertical adjustable) to relocate the first gripping bar along the z-axis (Brady, the first gripping bar can be adjusted in vertical axis as the legs are adjusted in vertical axis; emphasis added, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”); and wherein the third leg (Brady, see annotated in FIG.1) and the fourth leg (Brady, see annotated in FIG.1) are adjustable along the z-axis (Brady, the vertical axis, see annotated in FIG.1; the legs are telescoping and are vertical adjustable) to relocate the second gripping bar along the z-axis (Brady, the second gripping bar can be adjusted in vertical axis as the legs are adjusted in vertical axis; emphasis added, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”) (claim 1).
wherein the first support bar (Brady, see annotated in FIG.1) and the second support bar (Brady, see annotated in FIG.1) are each adjustable along the z-axis (Brady, the vertical axis, see FIG.1) (claim 8).

    PNG
    media_image4.png
    721
    750
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs of the Pichnarcik to be vertical adjustable, as taught in Brady, for the purpose of accommodate the different height requirements of the users. (Brady, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”).

	Pichnarcik in view of Brady teach the invention as substantially claimed, see above, but fail to teach a collapsible and portable dip apparatus, the dip apparatus is positioned for a dip exercise, wherein each of the first side structure and the second side structure are pivotable towards the central support structure thereby reducing a footprint of the dip apparatus when the dip apparatus is positioned for storage.
Burrell teach a collapsible and portable dip apparatus (Burrell, foldable exercise apparatus, emphasis added, Para [0007] “a foldable exercise apparatus which may be pivotally collapsed is provided… The apparatus is most preferably capable of being oriented either horizontally or vertically, thereby permitting the user to perform numerous exercises, including dips, push-ups and leg or knee raises, and variations thereof.”), the dip apparatus is positioned for a dip exercise (Burrell, see FIG.4); wherein each of the first side structure and the second side structure are pivotable towards the central support structure (see FIG.7, the legs 19 and the gripping bars 17 are folded toward the annotated central support structure) thereby reducing a footprint of the dip apparatus when the dip apparatus is positioned for storage (see FIG.7; emphasis added, Para [0006] “The side frames are advantageously pivotable from an extended or unfolded position, to a collapsed or folded position in which the side frames are folded against and roughly parallel to the cross brace. In this manner, the apparatus can be easily folded for ease of transport and storage during periods of non-use.”).

    PNG
    media_image1.png
    841
    811
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    791
    519
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    800
    497
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Pichnarcik in view of Brady, to be collapsible, the apparatus of Pichnarcik in view of Brady is positioned for a dip exercise, wherein each of the first side structure of Pichnarcik in view of Brady and the second side structure of Pichnarcik in view of Brady are pivotable towards the central support structure the second side structure of Pichnarcik in view of Brady, as taught in Burrell, for ease of transport and storage (emphasis added, Para [0006] “The side frames are advantageously pivotable from an extended or unfolded position, to a collapsed or folded position in which the side frames are folded against and roughly parallel to the cross brace. In this manner, the apparatus can be easily folded for ease of transport and storage during periods of non-use.”).

Regarding claim 2: Pichnarcik as modified further disclose wherein the resistance band (Pichnarcik, band 331, see annotated in FIG. 3) includes a first end and a second end (Pichnarcik, left end and right end of the band 331, see FIG.3), wherein each of the first end and the second end is structurally configured to engage with the first support bar and the second support bar (Pichnarcik, the first end of the band 331 connect to the upper braces 311 indirectly via the left panel 321 and the second end of the band 331 connect to the upper braces 312 indirectly via the right panel 322, hammock 345 and band 333, see annotated in FIG. 3).

Regarding claim 3: Pichnarcik as modified further disclose wherein the resistance band includes a hook disposed on each of the first end and the second end (emphasis added, Pichnarcik, Col 7 lines 48-54, “Each band may include a mechanical fastener at each of the two ends of the band. Mechanical fasteners may be integral (e.g., molded, cured) to the band. Mechanical fasteners may be joined as a terminal of each band's end. Conventional mechanical fasteners may be used (e.g., hooks, hooks with closures, rings, spirals, tees, resilient cones, resilient knobs, snaps, ties).”).

Regarding claim 4: Pichnarcik as modified further disclose wherein the resistance band includes a first end including a first connector and a second end including a second connector (emphasis added, Pichnarcik, Col 7 lines 48-54, “Each band may include a mechanical fastener at each of the two ends of the band. Mechanical fasteners may be integral (e.g., molded, cured) to the band. Mechanical fasteners may be joined as a terminal of each band's end. Conventional mechanical fasteners may be used (e.g., hooks, hooks with closures, rings, spirals, tees, resilient cones, resilient knobs, snaps, ties).”), wherein the first connector and the second connector are attachable to one another. (As disclosed in Applicant’s specification, the first and second connectors are attachable to one another because the first and second connectors may include clips or hooks,  Para [0008] “the first connector and the second connector are attachable to one another. One or more of the first connector and the second connector may include a clip. One or more of the first connector and the second connector may include a hook.”; Pichnarcik, because the first and second ends of the band 331 have hooks, they are attachable to one another; Col 7 lines 48-54, “Each band may include a mechanical fastener at each of the two ends of the band. Mechanical fasteners may be integral (e.g., molded, cured) to the band. Mechanical fasteners may be joined as a terminal of each band's end. Conventional mechanical fasteners may be used (e.g., hooks, hooks with closures, rings, spirals, tees, resilient cones, resilient knobs, snaps, ties).”)

Regarding claim 6: Pichnarcik as modified further disclose wherein the resistance band is made from rubber (Pichnarcik, emphasis added, Col 7 lines 40-44, “Bands 331-334 may be formed of natural or synthetic elastomeric material of homogeneous, fused, blended, or combined constitution (e.g., rubber, elastomers, one or more elastic polymers, latex, polyvinyl, polyisoprene, elastoesters).”).

Regarding claim 7: Pichnarcik as modified further disclose wherein the one or more resistance bands (Pichnarcik, each band 331-334, see FIG.3) includes at least two resistance bands (Pichnarcik, each band 331-334, see FIG.3) each having a different modulus of elasticity (Pichnarcik, emphasis added, Col 7 lines 36-39 “Bands may vary in resistance with identical length (e.g., variation of elastic materials, variation of tubing wall thickness, variation of solid diameter and/or cross sectional shape).”)

Regarding claim 8: Pichnarcik in view of Brady, and further in view of Burrell teach wherein the first support bar (Brady, see annotated in FIG.1) and the second support bar (Brady, see annotated in FIG.1) are each adjustable along the z-axis (Brady, the vertical axis, see FIG.1).

	Regarding claim 12: Pichnarcik disclose an exercise system, comprising: an apparatus, the apparatus comprising: 
a first side structure (the first side structure include the first gripping bar, the first support bar, the first leg, the second leg, see FIG.3) comprising:
a first gripping bar (handle 309, see annotated in FIG. 3) supported by a first leg (see annotated in FIG. 3) and a second leg (see annotated in FIG. 3); and 
a first support bar (upper brace 311, see annotated in FIG. 3) connecting the first leg (see annotated in FIG. 3) and the second leg (see annotated in FIG. 3), the first support bar (left upper brace 311, see annotated in FIG. 3) disposed below the first gripping bar (left handle 309, see annotated in FIG. 3) along the z-axis (the vertical axis, see annotated in FIG. 3); 
a second side structure (the second side structure includes the second gripping bar, the second support bar, the third leg, the fourth leg, see FIG.3) disposed opposite the first side structure (see FIG.3) and aligned substantially parallel to the first side structure (see FIG.3), the second side structure comprising: 
a second gripping bar (handle 310, see annotated in FIG. 3) disposed opposite the first gripping bar (handle 309, see annotated in FIG. 3), the second gripping bar (handle 310, see annotated in FIG. 3) supported by a third leg (see annotated in FIG. 3) and a fourth leg (see annotated in FIG. 3); and 
a second support bar (upper brace 312, see annotated in FIG. 3) connecting the third leg (see annotated in FIG. 3) and the fourth leg (see annotated in FIG. 3), the second support bar (upper brace 312, see annotated in FIG. 3) disposed below the second gripping bar (handle 310, see annotated in FIG. 3) along the z-axis (the vertical axis, see annotated in FIG. 3); and 
a central support structure (front upper bar 301, see annotated in FIG. 3) connecting the first side structure (front upper bar 301 connects to the first leg of the first side structure, see FIG.3) to the second side structure (front upper bar 301 connects to the third leg of the second side structure, see FIG.3).

    PNG
    media_image7.png
    847
    982
    media_image7.png
    Greyscale


Pichnarcik fails to disclose wherein the first leg and the second leg are adjustable along a z-axis to relocate the first gripping bar along the z-axis; and wherein the third leg and the fourth leg are adjustable along the z-axis to relocate the second gripping bar along the z-axis (claim 1).
Brady teach an analogous device with the device of Burrell because the device of Brady have a similar structure (the frame of Brady have four support legs, a first handgrip connects the first and second legs, a first crossbar connects the first and second legs, the first handgrip positions above the first crossbar, a second crossbar connects the third and fourth legs, a second handgrip connects the third and fourth legs, the second handgrip positions above the second crossbar, see FIG.1) with the exercise device of Burrell. Brady further teach: 
wherein the first leg (Brady, see annotated in FIG.1) and the second leg (Brady, see annotated in FIG.1) are adjustable along a z-axis (Brady, the vertical axis, see annotated in FIG.1; the legs are telescoping and are vertical adjustable) to relocate the first gripping bar along the z-axis (Brady, the first gripping bar can be adjusted in vertical axis as the legs are adjusted in vertical axis; emphasis added, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”); and wherein the third leg (Brady, see annotated in FIG.1) and the fourth leg (Brady, see annotated in FIG.1) are adjustable along the z-axis (Brady, the vertical axis, see annotated in FIG.1; the legs are telescoping and are vertical adjustable) to relocate the second gripping bar along the z-axis (Brady, the second gripping bar can be adjusted in vertical axis as the legs are adjusted in vertical axis; emphasis added, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”) (claim 1).

    PNG
    media_image4.png
    721
    750
    media_image4.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs of the Pichnarcik to be vertical adjustable, as taught in Brady, for the purpose of accommodate the different height requirements of the users. (Brady, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”).

Pichnarcik in view of Brady teach the invention as substantially claimed, see above, but fail to teach:
a collapsible and portable dip apparatus, the dip apparatus is positioned for a dip exercise, wherein each of the first side structure and the second side structure are pivotable towards the central support structure thereby reducing a footprint of the dip apparatus when the dip apparatus is positioned for storage.
Burrell teach a collapsible and portable dip apparatus (Burrell, foldable exercise apparatus, emphasis added, Para [0007] “a foldable exercise apparatus which may be pivotally collapsed is provided… The apparatus is most preferably capable of being oriented either horizontally or vertically, thereby permitting the user to perform numerous exercises, including dips, push-ups and leg or knee raises, and variations thereof.”), the dip apparatus is positioned for a dip exercise (Burrell, see FIG.4); wherein each of the first side structure and the second side structure are pivotable towards the central support structure (see FIG.7, the legs 19 and the gripping bars 17 are folded toward the annotated central support structure) thereby reducing a footprint of the dip apparatus when the dip apparatus is positioned for storage (see FIG.7; emphasis added, Para [0006] “The side frames are advantageously pivotable from an extended or unfolded position, to a collapsed or folded position in which the side frames are folded against and roughly parallel to the cross brace. In this manner, the apparatus can be easily folded for ease of transport and storage during periods of non-use.”).

    PNG
    media_image1.png
    841
    811
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    791
    519
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    800
    497
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the frame of Pichnarcik in view of Brady, to be collapsible, the apparatus of Pichnarcik in view of Brady is positioned for a dip exercise, wherein each of the first side structure of Pichnarcik in view of Brady and the second side structure of Pichnarcik in view of Brady are pivotable towards the central support structure the second side structure of Pichnarcik in view of Brady, as taught in Burrell, for ease of transport and storage (emphasis added, Para [0006] “The side frames are advantageously pivotable from an extended or unfolded position, to a collapsed or folded position in which the side frames are folded against and roughly parallel to the cross brace. In this manner, the apparatus can be easily folded for ease of transport and storage during periods of non-use.”).

Regarding claim 13: Pichnarcik as modified further disclose wherein each of the first support bar (upper brace 311, see annotated in FIG. 3) and the second support bar (upper brace 312, see annotated in FIG. 3) are structurally configured for engagement with one or more resistance bands (Pichnarcik, band 331 connect to the upper braces 311 indirectly via the left panel 321 and band 331 connect to the upper braces 312 indirectly via the right panel 322, hammock 345 and band 333, see annotated in FIG. 3).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pichnarcik (US 9265686 B1) in view of Garcia (US 2020/0147434 A1)
Regarding claim 14: Pichnarcik disclose a method of performing a dip exercise, the method comprising: 
engaging a resistance band (the resistance band is subsystem 320, Col 8 lines 31-33 “A subsystem 320 may comprise a kit of components, for example, including panels 321-322, rings 327-330, bands 331-334, and a hammock 345”) to a first support bar (left upper brace 311, see annotated in FIG. 3) and a second support bar (upper brace 312, see annotated in FIG. 3) of an apparatus (see FIG.3), the apparatus comprising: 
a first side structure (the first side structure include the first gripping bar, the first support bar, the first leg, the second leg, see FIG.3) including a first gripping bar (handle 309, see annotated in FIG. 3) supported by a first leg (see annotated in FIG. 3) and a second leg (see annotated in FIG. 3), and the first support bar (left upper brace 311, see annotated in FIG. 3), wherein the first support bar (left upper brace 311, see annotated in FIG. 3) connects the first leg (see annotated in FIG. 3) and the second leg (see annotated in FIG. 3), and wherein the first support bar (left upper brace 311, see annotated in FIG. 3) is disposed below the first gripping bar (handle 309, see annotated in FIG. 3) along an z-axis (vertical axis, see FIG.3); 
a second side structure (the second side structure includes the second gripping bar, the second support bar, the third leg, the fourth leg, see FIG.3) including a second gripping bar (handle 310, see annotated in FIG. 3) supported by a third leg (see annotated in FIG. 3) and a fourth leg (see annotated in FIG. 3), and the second support bar, wherein the second support bar (upper brace 312, see annotated in FIG. 3) connects the third leg (see annotated in FIG. 3) and the fourth leg (see annotated in FIG. 3), and wherein the second support bar (upper brace 312, see annotated in FIG. 3) is disposed below the second gripping bar (handle 310, see annotated in FIG. 3) along the z-axis (vertical axis, see FIG.3); and 
a central support structure (front upper bar 301, see annotated in FIG. 3) connecting the first side structure (front upper bar 301 connects to the first leg of the first side structure, see FIG.3) to the second side structure (front upper bar 301 connects to the third leg of the second side structure, see FIG.3); 

    PNG
    media_image7.png
    847
    982
    media_image7.png
    Greyscale


	Pichnarcik fails to disclose placing a body part on the resistance band; and while gripping at least a portion of each of the first gripping bar the second gripping bar, performing a dipping motion downward along the z-axis, wherein the resistance band provides an upward force counteracting a weight of a user performing the dip exercise.
Garcia teach an exercise device having a resistance band configured to support the user’s knee while performing exercises (Garcia, see FIG.6, Para [0039] “the assistive element being configured to support all or a portion of a user's body weight when a user places his or her feet, shins, legs, buttocks, or other portions of his or her body on the assistive element”). Pichnarcik disclose an exercise device having a resistance band configured to support the user’s thigh while performing exercises (Pichnarcik, Abstract, “A system for exercising muscles that move the thigh according to various aspects of the present invention provides a source of resistance, suitably positioned, for the user to use when forcing the thigh to return to its original standing position, for instance, returning the foot to the floor.”). Hence, Garcia teach an analogous exercise device with the exercise device of Pichnarcik. Garcia further teach placing a body part on the resistance band (Garcia, see FIG.6); and while gripping at least a portion of each of the first gripping bar (Garcia, first handle member 146, see FIG.6) the second gripping bar (Garcia, second handle member 148, see FIG.6), performing a dipping motion downward along the z-axis (z-axis is the vertical axis, see FIG.6), wherein the resistance band provides an upward force counteracting a weight of a user performing the dip exercise (as the user place his knee on the assistive element 200 to perform dip exercise, the assistive element 200 provide resistance force to the user’s knee; see FIG.6 Para [0039] “the assistive element being configured to support all or a portion of a user's body weight when a user places his or her feet, shins, legs, buttocks, or other portions of his or her body on the assistive element. Examples of suitable elastic bands include rubber bands like those used for resistance-based exercise”).

    PNG
    media_image8.png
    782
    535
    media_image8.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of use of the resistance band of the Pichnarcik such that the user can place his knees on the resistance, while gripping at least a portion of each of the first gripping bar the second gripping bar, the user can perform a dipping motion downward along the z-axis, wherein the resistance band provides an upward force counteracting a weight of a user performing the dip exercise, as taught in Garcia, for the purpose of allowing the user to build strength and muscle mass in the chest, triceps, shoulder or back. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pichnarcik (US 9265686 B1) in view of Garcia (US 2020/0147434 A1), and further in view of Brady (US 2016/0287968 A1). Pichnarcik in view of Garcia teach the invention as substantially claimed, see above.
Regarding claim 19: Pichnarcik in view of Garcia fails to disclose: 
adjusting one or more of the first leg, the second leg, the third leg, and the fourth leg along the z-axis to relocate one or more of the first gripping bar and the second gripping bar along the z-axis. (claim 19)
locking a position of one or more of the first leg, the second leg, the third leg, and the fourth leg along the z-axis. (claim 20)
Brady teach an analogous device with the device of Burrell because the device of Brady have a similar structure (the frame of Brady have four support legs, a first handgrip connects the first and second legs, a first crossbar connects the first and second legs, the first handgrip positions above the first crossbar, a second crossbar connects the third and fourth legs, a second handgrip connects the third and fourth legs, the second handgrip positions above the second crossbar, see FIG.1) with the exercise device of Burrell. Brady further teach:
adjusting one or more of the first leg (Brady, see annotated in FIG.1), the second leg (Brady, see annotated in FIG.1), the third leg (Brady, see annotated in FIG.1), and the fourth leg (Brady, see annotated in FIG.1) along the z-axis to relocate one or more of the first gripping bar (Brady, see annotated in FIG.1) and the second gripping bar (Brady, see annotated in FIG.1) along the z-axis (Brady, the first and second gripping bars can be adjusted in vertical axis as the legs are adjusted in vertical axis; emphasis added, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”). (claim 19)
locking a position of one or more of the first leg (Brady, see annotated in FIG.1), the second leg (Brady, see annotated in FIG.1), the third leg (Brady, see annotated in FIG.1), and the fourth leg (Brady, see annotated in FIG.1) along the z-axis (Brady, see annotated in FIG.1, Para [0051] “the vertical members together with the continuous holes 109 thereof allow the push pin of the leg support members 301 or its equivalents to be locked in different positions”). (claim 20)

    PNG
    media_image4.png
    721
    750
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs of Pichnarcik in view of Garcia to be vertical adjustable such that adjusting one or more of the first leg, the second leg, the third leg, and the fourth leg along the z-axis to relocate one or more of the first gripping bar and the second gripping bar along the z-axis, as taught in Brady, for the purpose of accommodate the different height requirements of the users. (Brady, Para [0011] “the plurality of leg support members 301 are present in a telescopic arrangement with the side frame assembly 101 in order to accommodate the different height requirements of the users.”, Para [0051] “the vertical members together with the continuous holes 109 thereof allow the push pin of the leg support members 301 or its equivalents to be locked in different positions”).

Regarding claim 20: Pichnarcik in view of Garcia, and further in view of Brady teach locking a position of one or more of the first leg (Brady, see annotated in FIG.1), the second leg (Brady, see annotated in FIG.1), the third leg (Brady, see annotated in FIG.1), and the fourth leg (Brady, see annotated in FIG.1) along the z-axis (Brady, see annotated in FIG.1, Para [0051] “the vertical members together with the continuous holes 109 thereof allow the push pin of the leg support members 301 or its equivalents to be locked in different positions”).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pichnarcik (US 9265686 B1) in view of Garcia (US 2020/0147434 A1), and further in view of Burrell (US 2003/0004042 A1)
Regarding claim 15: Pichnarcik in view of Garcia teach the invention as substantially claimed, see above, but fails to teach: positioning the dip apparatus for the dip exercise by pivoting each of the first side structure and the second side structure away from the central support structure such that the first side structure and the second side structure are aligned substantially parallel to one another.
Burrell teach an analogous exercise device with the exercise device of Pichnarcik in view of Garcia because the exercise device of Burrell has a similar structure with the exercise device of Pichnarcik in view of Garcia (both of the exercise devices are collapsible and the frame of Brady have four support legs, a first handgrip connects the first and second legs, a first crossbar connects the first and second legs, the first handgrip positions above the first crossbar, a second crossbar connects the third and fourth legs, a second handgrip connects the third and fourth legs, the second handgrip positions above the second crossbar ). Burrell further teach positioning the dip apparatus for the dip exercise (Burrell, see FIG.4) by pivoting each of the first side structure and the second side structure away from the central support structure (Burrell, the first side structure and the second side structure are in extended/unfolded position, see FIG.4, Para [0006] “a pair of side frames, each of which is pivotally connected to a front cross race.”; Para [0012] “The first and second side frames each include a front vertical support and are pivotable with respect to the cross brace to open and closed positions.”) such that the first side structure (Burrell, the first side structure includes the annotated first gripping bar and the annotated first support bar, see FIG.1) and the second side structure (Burrell, the second side structure includes the annotated second gripping bar 17 and the annotated second support bar 16, see FIG.1) are aligned substantially parallel to one another (Burrell, see FIGS. 1 and 4). (claim 15)
a locking a position of each of the first side structure and the second side structure (Burrell, Abstract “The first side frame and the second side frame are pivotable with respect to the cross brace to open and closed positions and can be locked in those positions.”). (claim 16)

    PNG
    media_image1.png
    841
    811
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    791
    519
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first side structure and the second side structure of Pichnarcik in view of Garcia for positioning the dip apparatus for the dip exercise by pivoting each of the first side structure and the second side structure away from the central support structure such that the first side structure and the second side structure are aligned substantially parallel to one another, as taught in Burrell, for the purpose of transporting and storage with ease. (Burrell, Para [0006] “The side frames are advantageously pivotable from an extended or unfolded position, to a collapsed or folded position in which the side frames are folded against and roughly parallel to the cross brace. In this manner, the apparatus can be easily folded for ease of transport and storage during periods of non-use”).

Regarding claim 16: Pichnarcik in view of Garcia, and further in view of Burrell teach a locking a position of each of the first side structure and the second side structure (Burrell, Abstract “The first side frame and the second side frame are pivotable with respect to the cross brace to open and closed positions and can be locked in those positions.”).

Regarding claim 17: Pichnarcik in view of Garcia teach the invention as substantially claimed, see above, but fails to teach: positioning the dip apparatus for storage by pivoting each of the first side structure and the second side structure toward the central support structure (Burrell, see FIG.7, emphasis added, Para [0006] “The side frames are advantageously pivotable from an extended or unfolded position, to a collapsed or folded position in which the side frames are folded against and roughly parallel to the cross brace.”) such that the first side structure and the second side structure are substantially aligned with the central support structure thereby reducing a footprint of the dip apparatus (Burrell, the footprint is reduced from four legs to two legs; see FIG.7, emphasis added, Para [0006] “The side frames are advantageously pivotable from an extended or unfolded position, to a collapsed or folded position in which the side frames are folded against and roughly parallel to the cross brace.”).

    PNG
    media_image3.png
    800
    497
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first side structure and the second side structure of Pichnarcik in view of Guttman for positioning the dip apparatus for storage by pivoting each of the first side structure and the second side structure toward the central support structure such that the first side structure and the second side structure are substantially aligned with the central support structure thereby reducing a footprint of the dip apparatus, as taught in Burrell, for the purpose of transporting and storage with ease. (Burrell, Para [0006] “The side frames are advantageously pivotable from an extended or unfolded position, to a collapsed or folded position in which the side frames are folded against and roughly parallel to the cross brace. In this manner, the apparatus can be easily folded for ease of transport and storage during periods of non-use”).

Regarding claim 18: Pichnarcik in view of Garcia, and further in view of Burrell teach a locking a position of each of the first side structure and the second side structure (Burrell, Abstract “The first side frame and the second side frame are pivotable with respect to the cross brace to open and closed positions and can be locked in those positions.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                      

/Megan Anderson/Primary Examiner, Art Unit 3784